United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
DEPARTMENT OF AGRICULTURE, SANTA
FE NATIONAL FOREST, Santa Fe, NM,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1479
Issued: February 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 5, 2010 appellant filed a timely appeal from a November 9, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs. Because more than one year
elapsed between the last merit decision dated October 9, 2008 to the filing of this appeal, the
Board lacks jurisdiction to review the merits of his claim pursuant to 20 C.F.R. §§ 501.2(c) and
501.3.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for
reconsideration under 5 U.S.C. § 8128(a).

1

For Office decisions issued prior to November 19, 2008, a claimant had up to one year to file an appeal. An
appeal of Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision.
20 C.F.R. § 501.3(e).

FACTUAL HISTORY
Appellant, a 36-year-old swamper, injured his right knee on July 8, 1998 while moving a
small tree. The Office accepted his claim for tears of the right anterior cruciate ligament, medial
meniscus and lateral meniscus and anterior cruciate instability.
By letter dated March 10, 2005, the Office advised appellant that it was scheduling a
second opinion medical examination to determine his current condition. It informed him of his
rights and responsibilities under section 8123 of the Federal Employees’ Compensation Act to
attend the scheduled examination.2
On March 18, 2005 appellant received a letter from the office of Dr. William K. Jones,
which informed him that the Office had scheduled a second opinion medical appointment for
April 4, 2005. It requested that he bring a photo identification card to the examination. On
March 22, 2005 Dr. Jones’ office informed appellant that it had rescheduled his appointment for
April 7, 2005. Appellant subsequently telephoned the Office on March 30, 2005 and requested
that his appointment with Dr. Jones be rescheduled because he needed to obtain copies of his
x-ray films in time for his appointment.
By letter dated March 31, 2005, Dr. Jones’ office informed appellant that it had
rescheduled his appointment for April 26, 2005. It again advised appellant that he needed to
bring a photo identification card to the examination. Appellant informed Dr. Jones’ office on
April 21, 2005 that he was not going to attend the examination. The record contains a copy of an
April 21, 2008 e-mail from Dr. Jones’ office to the Office which states, “[Appellant] is scheduled
for his [second opinion] evaluation with Dr. Jones on April 26, 2005. [He] called and stated that
he is not going to attend his appointment and will write to his congressman. [Appellant] stated
[that] he is not going to waste anybody’s time.” He did not appear at the April 26, 2005
examination as scheduled.
On April 26, 2005 the Office issued a proposed notice of suspension of compensation
benefits due to appellant’s obstruction of a scheduled medical examination. It advised him that
he had 14 days to provide a valid reason for failing to submit to or cooperate with the scheduled
examination. If appellant did not show good cause for his failure to attend the examination, his
entitlement to compensation would be suspended under 5 U.S.C. § 8123(d) of the Act until such
time he attended another scheduled examination.
In an May 11, 2005 decision, the Office suspended appellant’s compensation benefits due
to his obstruction of a scheduled medical examination.
In a copy of a May 10, 2005 letter to his congressional representative, received by the
Office on May 19, 2005, appellant indicated that he did not want to have his compensation
suspended and would attend a second opinion examination, despite the fact that he considered it
a waste of taxpayers’ money. He claimed he was permanently disabled due to his accepted knee
condition and would only attend a second opinion examination if the chosen physician was
recommended by his treating physician. Appellant also asserted that he did not attend the
2

5 U.S.C. § 8123(d).

2

April 26, 2005 examination because his driver’s license had been suspended and he lacked the
necessary photo identification.
In a June 29, 2005 telephone call, the Office informed appellant that it would reinstate his
compensation benefits if he submitted a written statement that he would attend a medical
examination and did, in fact, attend the scheduled examination.
By letter dated August 12, 2005, appellant requested reconsideration. He stated that he
did not attend the April 26, 2005 examination because Dr. Jones’ assistant told him he needed to
provide a New Mexico driver’s license, an identification card or a military identification card
when he appeared at the examination. Appellant stated that his New Mexico driver’s license had
been suspended and that he needed time to acquire a new form of identification. He stated that
his May 10, 2005 letter to the Office explained why he did not attend the April 26, 2005
examination.
By decision dated October 13, 2005, the Office denied appellant’s application for review
on the ground that it did not raise any substantive legal questions or included new and relevant
evidence sufficient to require the Office to review its prior decision.
By letter dated January 4, 2006, appellant informed the Office that he had obtained a
New Mexico identification card on December 30, 2005 and wished to schedule another second
opinion medical examination. The Office subsequently scheduled a second opinion examination
with Dr. Robert L. Gossheim, Board-certified in orthopedic surgery, for April 24, 2006.
Appellant appeared for this examination. The Office reinstated his compensation benefits
effective January 14, 2006.
By decision dated May 16, 2006, the Office denied appellant wage-loss compensation for
the period April 17, 2005 to January 13, 2006. It found that he was not entitled to compensation
for this period because he failed to attend his scheduled medical appointments.
By letter dated September 21, 2006, appellant requested reconsideration.
By decision dated May 24, 2007, the Office found that the May 16, 2006 decision was
issued in error as appellant had not filed a claim for compensation benefits. It reviewed the
record and found that the period of obstruction began on April 26, 2005, the date he failed to
attend the scheduled examination. The Office paid appellant compensation from April 17
to 25, 2005. It found that he was not entitled to compensation from April 26, 2005 to
January 4, 2006, the date he argued to another second opinion examination.
By letter dated May 10, 2008, appellant requested reconsideration. He asserted that he
responded to the Office’s April 26, 2005 notice of suspension within 14 days and was therefore
entitled to reimbursement of the compensation forfeited from April 26, 2005 to January 4, 2006.
By decision dated October 9, 2008, the Office denied modification of the May 24, 2007
decision.
By letter dated October 9, 2009, appellant requested reconsideration. He attached a copy
of his passport, issued October 4, 2004 and asserted that his compensation should be reinstated

3

as of June 26, 2005, the date he spoke to the Office via telephone about ending the suspension of
his compensation benefits. Appellant contended that, had the Office told him that a passport
constituted sufficient identification, he would have immediately asked the Office to schedule
another medical examination. He maintained that his compensation should be reinstated as of
June 26, 2005.
By decision dated November 9, 2009, the Office denied appellant’s application for
review on the grounds that it did not raise a substantive legal question or include new and
relevant evidence sufficient to warrant further merit review.
LEGAL PRECEDENT
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by submitting
relevant and pertinent evidence not previously considered by the Office.3 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.4
ANALYSIS
The Board finds that appellant did not show that the Office erroneously applied or
interpreted a specific point of law; did not advance a relevant legal argument not previously
considered by the Office; and did not submit relevant and pertinent evidence not previously
considered. The evidence submitted is not pertinent to the issue on which his claim was denied.
The Board has held that the submission of evidence which does not address the particular issue
involved in the case does not constitute a basis for reopening the claim.5
Appellant submitted a copy of his passport, with his October 9, 2009 reconsideration
request. He argued that, since he had a the passport when he spoke with the Office on June 29,
2005, his compensation should have been reinstated on that date as it was a valid form of
identification to take to the scheduled medical examination. Appellant was informed by
Dr. Jones’ office in March 2005 that he was required to bring a valid form of photo identification
with him to the examination. He asserted that he was informed that a New Mexico drivers’
license, New Mexico identification card or military identification card were sufficient
identification. Appellant did not address why a valid United States passport was not sufficient
for this purpose. The reason provided for rescheduling the April 7, 2005 examination was that
he wanted more time to obtain copies of his x-rays films in time for his appointment. The
April 21, 2005 e-mail from the office of Dr. Jones indicated that appellant refused to attend the
April 26, 2005 examination because he did not want to waste anyone’s time.

3

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

4

Howard A. Williams, 45 ECAB 853 (1994).

5

See David J. McDonald, 50 ECAB 185 (1998).

4

Appellant’s reconsideration request did not provide any new or relevant evidence for the
Office to review. His arguments that are cumulative and repetitive of those raised and previously
considered by the Office. Appellant’s reconsideration request failed to show that the Office
erroneously applied or interpreted a point of law nor did it advance a point of law or fact not
previously considered by the Office. The Office did not abuse its discretion in refusing to reopen
his claim for a review on the merits.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for
reconsideration on the merits of his claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the November 9, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 16, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

